Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 1 of 30 - Page ID#: 538



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION at PIKEVILLE

                                          )
  UNITED STATES OF AMERICA,               )
                                          )
        Plaintiff,                        )                 Case No.
                                          )            7:98-CR-02-JMH-HAI
  v.                                      )
                                          )                MEMORANDUM
  ELISHA JACOBS,                          )             OPINION & ORDER
                                          )
        Defendant.                        )
                                          )

                               ***
       To use the analogies that have accumulated in this case,

 Russian nesting dolls and onions consist of layers that, if peeled

 back far enough, lead to a certain and inevitable end. But if

 peeled too deeply, as the government alleges has happened in the

 legal analysis of Elisha Jacobs’ petition to vacate his sentence,

 it becomes easy to forget what it was in its original form.

       This case is full of layers. There are multiple levels of

 predicate crimes making up Jacobs’ 1999 convictions. There are

 potential     errors     and   oversights    now    apparent    in   the    jury

 instructions and indictment. There are multiple tests and methods

 of    statutory     interpretation     to    be    employed.   United      States

 Magistrate      Judge     Hanly   A.    Ingram’s     nesting-dolls      analogy

 ultimately led to the conclusion that Jacobs’ convictions under 18

 U.S.C. § 924(c) may not stand. This Court disagrees.
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 2 of 30 - Page ID#: 539



       Jacobs filed a motion pursuant to 28 U.S.C. § 2255 to vacate,

 set aside, or correct a sentence by a person in federal custody.

 [DEs 99, 102, 106]. Specifically, he challenges two convictions

 under 18 U.S.C. § 924(c), a federal statute that creates a separate

 offense when a defendant uses a firearm while committing certain

 other crimes. The “other crimes” in this case are interstate

 domestic    violence    pursuant    to    1996   versions   of     18   U.S.C.   §§

 2261(a)(1) and (a)(2). The core question before this Court is

 whether Jacobs’ two convictions under that statute qualify as

 crimes of violence following the United States Supreme Court’s

 holding in United States v. Davis, ___ U.S. ___, 139 S. Ct. 2319

 (2019). In that case, the Supreme Court held that one of the two

 ways to define a “crime of violence” for purposes of § 924(c)—the

 “residual clause”—was unconstitutionally vague. Id. The definition

 that still stands—the so-called “elements clause”—requires federal

 courts to find that the predicate crime had, as an element, “the

 use, attempted use, or threatened use of physical force against

 the person or property of another.” 18 U.S.C. § 924(c)(3)(A).

       Magistrate     Judge   Ingram      conducted   a   careful    and   lengthy

 analysis of § 924(c) and the underlying predicate crimes, finding

 that Jacobs’ motion should be granted. The undersigned agrees with

 Magistrate Judge Ingram’s recognition that “this is a decision of

 gravity and may mean Jacobs has been imprisoned without a basis

 since the expiration of his initial 70-month term.” [DE 111 at 1].

                                          2
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 3 of 30 - Page ID#: 540



 The government, in its objection to Magistrate Judge Ingram’s

 recommendation, criticizes the report’s analysis and application

 of recent decisions to Jacobs’ case. [DE 112]. Jacobs, through

 counsel, addresses each of the government’s arguments. [DE 115].

       In the process of making a recommendation, Magistrate Judge

 Ingram    unearthed     concerning      potential     errors    in   the    jury

 instructions given at trial. It is now evident that Jacobs’ jury

 was, at the very least, not fully instructed on an element of the

 predicate § 2261 crime. This is where Magistrate Judge Ingram’s

 and the governments analogies come into play: § 924 charges must

 be predicated on crimes of violence. The predicates charged by the

 United States in this case, two violations of the Violence Against

 Women Act (“VAWA”), each require the government to demonstrate

 that the defendant committed an underlying crime of violence, too.

 18 U.S.C. § 2261. Magistrate Judge Ingram, understandably, thought

 it unjust to uphold a § 924(c) conviction when the underlying crime

 may have been inadequately proven to the jury.

       But after wading through and distilling the issue central to

 Jacobs’ § 2255 petition, this Court finds that his request must be

 DENIED.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       Jacobs was convicted on April 16, 1999 on all seven counts in

 the indictment against him following a jury trial before the

 undersigned. [DE 54 at 1]. The indictment read as follows:

                                         3
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 4 of 30 - Page ID#: 541



       Count 1: Kidnapping, 18 U.S.C. § 1201
       Count 2: Interstate domestic violence, 18 U.S.C. §
                 2261(a)(2)
       Count 3: Use of a deadly weapon during a crime of
                 violence, 18 U.S.C. 924(c)
       Count 4: Interstate violation of a protective order,
                 18 U.S.C. § 2262
       Count 5: Interstate domestic violence, 18 U.S.C. §
                 2261(a)(1)
       Count 6: Possession of a firearm while subject to a
                 court order, 18 U.S.C. § 922(g)
       Count 7: Use of a deadly weapon during a crime of
                 violence, 18 U.S.C. § 924(c)


 [DE 102 at 1; DE 2]. At sentencing, Jacobs’ total offense level

 was categorized at 27 with a criminal history category of I. [Id.

 at 9]. He was sentenced to seventy months on Counts 1, 2, 4, 5,

 and 6, to run concurrently with a sixty-month sentence imposed on

 Count 3 and 240 months on Count 7. [DE 54 at 4]. The United States

 Court of Appeals for the Sixth Circuit upheld his convictions and

 sentence in 2001. United States v. Jacobs, 244 F.3d 503 (6th Cir.

 2001). 1

       On November 5, 2019, the Court received a pro se motion from

 Jacobs pursuant to 28 U.S.C. § 2255, seeking to vacate his § 924(c)

 convictions on Counts 3 and 7. [DE 99]. Because his initial motion

 was not signed under penalty of perjury and did not substantially


 1 Jacobs claimed that this Court erred in refusing to sever the
 counts in the indictment into two trials; that the prosecutor
 committed misconduct that denied him a fair trial; that the trial
 violated double jeopardy; and that he was improperly sentenced to
 consecutive minimum sentences on the § 924 counts. Jacobs, 244
 F.3d at 505. The Court of Appeals affirmed the judgment in its
 entirety.
                                         4
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 5 of 30 - Page ID#: 542



 follow the § 2255 form, Jacobs was ordered to submit a corrected

 motion. [DE 101]. The Court received his complete § 2255 form on

 December 2, 2019. [DE 102]. He asked that his original motion,

 memorandum,       and   the   subsequently      filed     form      be   considered

 together. [DEs 105, 106]. Magistrate Judge Ingram considered all

 of Jacobs’ filings related to his § 2255 motion. [DE 111 at 3].

 The government responded in opposition to Jacobs’ § 2255 motion on

 December 27, 2019 [DE 108] and the Court received his reply on

 January 30, 2020. [DE 110].

       Magistrate Judge Ingram filed a report and recommendation on

 April 13, 2020. [DE 111]. He recommended that Jacobs’ petition be

 granted    and,    because    of   the   complexity     of    the    legal   issues

 involved, ordered that counsel should be appointed to represent

 him pursuant to 18 U.S.C. § 3006A(a)(2)(B) in further proceedings.

 [Id.].    The   United   States    filed     objections      to   the    report   and

 recommendation on April 22, 2020 [DE 112] and Jacobs filed a

 response to the report and the objections on May 8, 2020. [DE 115].

 Thus, the matter is ripe for review by this Court.

                               II. LEGAL STANDARD

       A federal prisoner may obtain post-conviction relief from his

 sentence if it (1) violates the Constitution or federal law, (2)

 if the federal court lacked jurisdiction to impose such a sentence,

 or (3) if the sentence exceeds the maximum authorized by law. 28

 U.S.C. § 2255(a); Mallett v. United States, 334 F.3d 491, 496-97

                                          5
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 6 of 30 - Page ID#: 543



 (6th Cir. 2003) (internal citations omitted). A defendant alleging

 a   constitutional      error    must   establish     that    it   is   one   of

 “constitutional magnitude” and show that it had a “substantial and

 injurious effect or influence on the proceedings” to get § 2255

 relief. Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999)

 (citing Brecht v. Abrahamson, 507 U.S. 619, 636-39 (1993)). If the

 defendant alleges a non-constitutional error, he or she must prove

 that the error constituted a central defect that “inherently

 results in a complete miscarriage of justice” or an error so

 egregious that it is essentially a violation of due process. United

 States v. Ferguson, 918 F.2d 617, 630 (6th Cir. 1990) (quoting

 Hill v. United States, 368 U.S. 424, 428(1968)).

       Pursuant to 28 U.S.C. § 636(b)(1)(B), a district court may

 refer dispositive matters, including a motion to vacate a sentence

 under § 2255, to a magistrate judge to prepare a report and

 recommendation as to the motion’s disposition. See also Fed. R.

 Crim. P. 59(b)(1). Parties have fourteen days after being served

 with the report and recommendation to specifically object in

 writing to the findings and recommendations. Id. at (b)(2). “The

 filing of objections to a magistrate’s report enables the district

 judge to focus attention on those issues—factual and legal—that

 are at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S.

 140, 147 (1985). The referring district court judge must review

 the specific objections de novo and “accept, reject, or modify the

                                         6
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 7 of 30 - Page ID#: 544



 recommendation, receive further evidence, or resubmit the matter

 to   the   magistrate    judge     with     instructions.      Fed.    R.    Crim.   P.

 59(b)(3).

       Although     Jacobs    now      has   an     attorney,    the    Court    still

 recognizes that his initial memorandum and § 2255 motion were

 written when he was proceeding pro se. Thus, the Court construes

 his pro se motions and support more leniently than if they had

 been prepared by lawyers. Erickson v. Pardus, 551 U.S. 89, 94

 (2007); Castro v. United States, 540 U.S. 375, 381-83 (2003).

                                  III. DISCUSSION

       The issue in this case is clear: to vacate Jacobs’ convictions

 on Counts 3 and 7, the two counts of interstate domestic violence

 they are tied to must not qualify as a “crime of violence” under

 the elements clause of § 924(c)(3)(A). Though the question seems

 to   be    straightforward,      it   has       become   increasingly       convoluted

 because     of   the   now-apparent         blunders     in    how    the   case     was

 prosecuted. This Court attempts to distill and concisely apply the

 legal questions that encompass this case.

 A. Timeliness of Jacobs’ § 2255 petition

       Jacobs’ motion is timely under § 2255(f)(3), which provides

 a one-year limitation that begins to run on the date that the right

 was initially recognized by the Supreme Court, as long as the

 Supreme Court also recognizes that it is retroactively applicable

 on collateral review.

                                             7
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 8 of 30 - Page ID#: 545



       Although     the   report    and   recommendation      noted     that   the

 government does not oppose the fact that Davis is retroactive and

 stated that the Sixth Circuit had yet to decide the issue, the

 Court of Appeals did directly address Davis’s retroactivity in In

 re Franklin, 950 F.3d 909 (6th Cir. 2020)(per curiam). In that

 case, the Sixth Circuit held that Welch v. United States, 136 S.

 Ct. 1257, 1264-65 (2016), established the retroactivity of Davis

 because    the   case    altered   the   range   of   conduct   that    the   law

 punishes. Though Welch addressed retroactivity in light of the

 Armed Career Criminal Act (“ACCA”), “[s]o too in Davis, where the

 Court narrowed § 924(c)(3) by concluding that its [residual] clause

 was unconstitutional.” In re Franklin,950 F.3d at 911 (citing

 Welch, 139 S. Ct. at 2336). Thus, Davis is retroactive and may be

 used to challenge a conviction under § 2255, within the allowed

 limitation period.

 B. Discrepancies between the indictment and conviction

       The first § 924(c) charge from which Jacobs seeks relief was

 based on the predicate crime of interstate domestic violence in

 Count 3. In the indictment, the underlying crime of violence

 alleged for Count 7 is interstate travel to violate a protection

 order, 2 but the jury instructions describe the underlying crime as


 2 As Magistrate Judge Ingram pointed out, it appears that the
 indictment was constructively amended, meaning that the terms of
 the indictment were effectively altered by the presentation of
 evidence and jury instructions, modifying the essential elements
                                          8
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 9 of 30 - Page ID#: 546



 interstate domestic violence under § 2261(a)(1). The report and

 recommendation states that the Court must presume that the jury

 found, concerning Count 7, that Jacobs was guilty of using and

 carrying    a   firearm    while   committing     the    underlying        crime    of

 interstate      domestic    violence    described       in   Count     5    of     the

 indictment. [DE 111 at 7 (citing United States v. Bradley, 917

 F.3d 493, 508 (6th Cir. 2019) (jurors are presumed to follow the

 trial court’s instructions))]. The Judgment in Jacobs’ case also

 indicates that he was convicted by the jury on both § 2261(a)(1)

 and (a)(2). [DE 54].

       The government does not contest this factual finding in its

 objection, and neither does Jacobs in his reply. After a review of

 the   record,    the   undersigned      finds   this    to    be   a   reasonable

 interpretation      and    conclusion       considering      the   discrepancies

 between the documents in the record.




 of the offense. United States v. Budd, 496 F.3d 517, 521 (6th Cir.
 2007(internal citations omitted). Thus, it appears that Jacobs may
 have been convicted of a crime different from that presented in
 the indictment, even beyond the mere typographical flaws. If this
 is true, then as Magistrate Judge Ingram pointed out, the Count 7
 conviction may have been made in error. But because it does not
 implicate Davis, that issue would be untimely to address in this
 opinion. Also, it is noted that, while the Court later finds that
 the reference to jury instructions is unnecessary for determining
 if the VAWA convictions are predicate crimes of violence, it is
 necessary here to review the instructions and find out what the
 predicate crimes are.
                                         9
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 10 of 30 - Page ID#:
                                     547


C. Relevant statutory provisions

      Counts 3 and 7 under 18 U.S.C. § 924(c) gave Jacobs “long

prison sentences for … [using] a firearm in connection with certain

other federal crimes.” Davis, 139 S. Ct. at 2323. When a defendant

carries a firearm “during and in relation to” or “in furtherance

of” any federal “crime of violence or drug trafficking crime,” he

or she can be charged with heightened penalties. 18 U.S.C. §

924(c)(1)(A).     If    a    defendant     is   charged    under     the   “crime    of

violence” provision, the crime must be one for which the person

could be prosecuted in a court of the United States.

      “Crimes    of    violence”     are    defined       in   two    subparts:     the

“elements clause” of § 924(c)(3)(A) and the “residual clause” of

§   924(c)(3)(B).      The   elements      clause   states     that    a   “crime    of

violence” has “as an element, the use, attempted use, or threatened

use of physical force against the person or property of another.”

Id. at (c)(3)(A) (emphasis added). The residual clause stated that

a “crime of violence” is one that “by its nature, involves a

substantial risk that physical force against the person or property

of another may be used in the course of committing the offense.”

Id. at (c)(3)(B). This latter section—the residual clause—was

found by the Supreme Court to be unconstitutionally vague. Davis,

139 S. Ct. at 2323-24.

      The Davis case forms the basis of Jacobs’ § 2255 petition. He

argues    that   because       the   residual       clause     was    found   to     be

                                         10
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 11 of 30 - Page ID#:
                                     548


unconstitutional, the government must have adequately convicted

him of a crime of violence under the elements clause for his

conviction to stand. See [DE 110].

       The government provided the two statutes defining the crimes

Jacobs was convicted of and formed the basis of his § 924(c)

convictions, as they existed in 1999. [DE 108-1]. Jacobs’ first

interstate      domestic     violence    charge    fell      under    18   U.S.C.   §

2261(a)(2), which stated as follows:

       A person who causes a spouse or intimate partner to cross
       a State line or to enter or leave Indian country by
       force, coercion, duress, or fraud and, in the course or
       as a result of that conduct, intentionally commits a
       crime of violence and thereby causes bodily injury to
       the person’s spouse or intimate partner, shall be
       punished as provided in subsection (b).

His    second      interstate    domestic     charge   was   under    18   U.S.C.   §

2261(a)(1), which stated:

       A person who travels across a State line or enters or
       leaves Indian country with the intent to injure, harass,
       or intimidate that person’s spouse or intimate partner,
       and who, in the course of or as a result of such travel,
       intentionally commits a crime of violence and thereby
       causes bodily injury to such spouse or intimate partner,
       shall be punished as provided in subsection (b).

It    is   clear    from   the   jury   instructions      and   the   government’s

briefings that Jacobs was not convicted under the residual clause

of § 924(c). Thus, the question in this case is whether these two

statutory provisions have, as an element, “the use, attempted use,

or threatened use of physical force against the person or property

of another.” 18 U.S.C. § 924(c)(3)(A).

                                         11
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 12 of 30 - Page ID#:
                                     549


D. The categorical v. modified categorical approach

      There is much discussion in the parties’ briefings and the

report and recommendation about whether the judicially created

“categorical” or “modified categorical” approach should be used to

determine if interstate domestic violence is a crime of violence.

As the Sixth Circuit and Supreme Court have recently noted, these

two different approaches can be a “time-consuming legal tangle”

and, frankly, “a mess.” United States v. Burris, 912 F.3d 386, 391

(6th Cir. 2019)(quoting Mathis v. United States, ___ U.S. ___, 136

S. Ct. 2243, 2264 (2016) (Breyer, J. and Alito, J. dissenting)).

      Courts in the last decade have wrestled with defining felony

predicates under not only the elements clause of § 924(c)(3)(A),

but in similar provisions of the ACCA and in 18 U.S.C. § 16(b).

See Sessions v. Dimaya, ___ U.S. ___, 138 S. Ct. 1204 (2018)

(residual clause of the federal criminal code’s definition of a

“crime of violence” as incorporated into the Immigration and

Nationality     Act’s    definition    of    an   “aggravated    felony”     was

impermissibly vague in violation of due process); Johnson v. United

States, ___ U.S. ___, 135 S. Ct. 2551 (2015) (holding that the

residual    clause      under   the   ACCA   violates    the    Constitution’s

guarantee of due process).

      Courts, to answer this question, have first asked if the

predicate statute is too broad to always qualify as a violent

felony. Burris, 912 F.3d at 390-91 (“We first conclude that Ohio

                                       12
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 13 of 30 - Page ID#:
                                     550


felonious assault and Ohio aggravated assault are too broad to

always (or categorically) qualify as violent-felony predicates—

they each criminalize more conduct than is described in the ACCA

and Guidelines elements clauses.”). This determination about the

broad scope of a felony statute is considered the “categorical

approach.” See Descamps v. United States, 570 U.S. 254, 260-61

(2013) (citing Taylor v. United States, 495 U.S. 575, 600 (1990)).

Under this approach, courts look to the statutory elements of the

predicate crime and the judicial interpretation of those elements—

not the facts underlying the conviction. See Mathis, 136 S. Ct. at

2248; United States v. Harris, 853 F.3d 318, 320 (6th Cir. 2017).

“When a statute defines only a single crime with a single set of

elements,      application      of     the    categorical       approach      is

straightforward.” Mathis v. United States, 136 S. Ct. 2243, 2244

(2016). The Sixth Circuit, in United States v. Burris, explained

this approach as follows:

      The question for the sentencing court in the elements-
      clause context is whether every defendant convicted of
      that state or federal felony must have used, attempted
      to use, or threatened to use physical force against the
      person of another in order to have been convicted, not
      whether   the  particular   defendant  actually   used,
      attempted to use, or threatened to use physical force
      against the person of another in that particular case.

912 F.3d at 392. If the statute criminalizes conduct that does

not involve “the use, attempted use, or threatened use of physical




                                       13
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 14 of 30 - Page ID#:
                                     551


force against the person of another,” the conviction may not serve

as a predicate violent crime for the purposes of the statute. Id.

      But, there’s a caveat. If the statute is divisible—meaning

it sets out one or more elements of the offense in the alternative,

thereby    defining     multiple     crimes—the       “modified     categorical

approach” is used. Id. at 393. As Burris pointed out, sometimes

legislatures enact divisible statutes “to create two different

offenses, one more serious than the other.” Id. (citing Mathis,

136 S. Ct. at 2249).

      If the statute defining the predicate crime is divisible,

courts review a “narrow category of documents to determine which

portion the defendant violated.” Id. (citing United States v.

Gooch,    850   F.3d    285,    290-91    (6th   Cir.    2017)    (considering

indictment      and    jury    instructions      to     determine     statutory

alternative that was defendant’s conviction offense)). If, after

reviewing those documents, the Court finds that the defendant was

convicted of a crime in the portion of the statute that does not

involve “the use, attempted use, or threatened use of physical

force against the person of another,” the conviction may not serve

as a predicate violent crime.

      Magistrate      Judge    Ingram    concluded    that   “the    ‘crime   of

violence’ element of §§ 2261(a)(1) and (a)(2) renders the statutes

divisible because it creates, via the predicate crime, various

ways of committing interstate domestic violence that amount to

                                         14
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 15 of 30 - Page ID#:
                                     552


separate crimes.” [DE 111 at 13]. Basically, because the statutory

provisions Jacobs was convicted under require their own predicate

offense,    Magistrate     Judge    Ingram   found   that    the   statute   was

divisible.

      This Court disagrees. Burris was clear that the statute, in

order to be divisible, must list multiple alternative sets of

elements. 912 F.3d at 393. Statutes that list or allow alterative

factual means of committing a single element should not apply the

modified categorical approach. Id. (citing Mathis, 136 S. Ct. at

2249). A divisible statute will set out multiple separate crimes.

Id.

      For example, in Knight v. United States, the Sixth Circuit

found that the assault statute in question was divisible because

it created a separate aggravated offense. 936 F.3d 495, 498 (6th

Cir. 2019). The statute specifically stated that “[a] person who

assaults any person … shall, for the first offense, be imprisoned

not more than ten years; and, if in effecting or attempting to

effect such robbery he wounds the person … or puts his life in

jeopardy … shall be imprisoned not more than twenty-five years.”

Id. (citing 18 U.S.C. § 2114). It is obvious that the statute

evaluated    in   Knight    is     divisible   because      it   describes   two

different crimes with different punishments a person could commit.




                                       15
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 16 of 30 - Page ID#:
                                     553


      The statutory sections Jacobs was convicted under are spelled

out above. Courts have interpreted 18 U.S.C. § 2261(a)(2) to

require the following elements:

      One, that the Defendant and the victim are spouses or
      intimate partners. Second, that the Defendant caused the
      victim to cross a state line by force, coercion, duress,
      or fraud. Third, that in the course of or as a result of
      that conduct, the Defendant intentionally committed a
      crime of violence upon the victim; and finally the fourth
      element, and that as a result of this crime of violence,
      the victim was bodily injured.

United States v. Baggett, 251 F.3d 1087, 1096 (6th Cir. 2001). The

statute is also clear that once these four elements are met, no

matter the underlying crime of violence, the defendant should be

punished under 18 U.S.C. § 2261(b). Although that section provides

various penalties for violating § 2261(a), the statute Jacobs was

convicted under provides explicit elements that, if met, may lead

to various forms of penalties. The same is true of many criminal

statutory schemes.

      But the statute defining the illegal behavior itself is clear:

if a defendant causes a victim spouse or intimate partner to cross

a state line by force, coercion, duress, or fraud, commits a crime

of violence in doing so and causes bodily injury, he has committed

interstate domestic violence. The specific “crime of violence,”

and for that matter, “force, coercion, duress, or fraud,” are all

means of committing the ultimate elements that make up the statute.

They are not separate elements of separate crimes. The report and


                                       16
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 17 of 30 - Page ID#:
                                     554


recommendation itself makes this clear by stating that various

“crimes of violence” are ways of committing interstate domestic

violence. Nowhere does the report find that the statute has two or

more different sets of elements.

      Considering the purpose of the modified categorical approach

and how it is applied, this analysis makes sense. If the statute

has several alternative elements that change the essence of the

crime itself, the Court could turn to those limited documents,

such as the indictment and jury instructions, to then determine

which alternative of a divisible statute formed the basis of the

conviction. Descamps, 570 U.S. at 263-64 (2013). Once the Court

finds out which alternative the defendant was convicted under, it

then applies the traditional categorical approach. Id.

      These approaches are in place because of the Sixth Amendment

concerns presented by statutes like the ACCA and § 924(c). In

Descamps, the Supreme Court explained the categorical approach’s

undercurrent of Sixth Amendment fears:

      We have held that “[o]ther than the fact of a prior
      conviction, any fact that increases the penalty for a
      crime beyond the prescribed statutory maximum must be
      submitted to a jury, and proved beyond a reasonable
      doubt.” Under ACCA, the court’s finding of a predicate
      offense indisputably increases the maximum penalty.
      Accordingly, that finding would (at the least) raise
      serious Sixth Amendment concerns if it went beyond
      merely identifying a prior conviction. Those concerns,
      we recognized in Shepard, counsel against allowing a
      sentencing court to “make a disputed” determination
      “about what the defendant and state judge must have
      understood as the factual basis of the prior plea,” or

                                       17
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 18 of 30 - Page ID#:
                                     555


       what the jury in a prior trial must have accepted as the
       theory of the crime.

Descamps, 570 U.S. at 269 (citing Apprendi v. New Jersey, 530 U.S.

466, 490 (2000); Shepard, 544 U.S. at 25). This is also why the

class of documents the Court may consult when using the modified

categorical approach is so limited; it sticks to the materials

that simply identify the underlying elements of conviction.

       Neither section of § 2261(a) defines multiple crimes with

different punishments per crime. Thus, the Court must use the

categorical approach, not the modified categorical approach, to

analyze the statute and determine if it is a predicate crime of

violence for purposes of § 924(c)’s elements clause. Magistrate

Judge Ingram’s report and recommendation necessarily requires this

Court   to     make    a    judgment   about    the   statutory       structure   and

interpretation, while looking at the facts of the conviction and

its unfortunate deficiencies. This circuit’s case law is clear

that    this    is    not    only   unnecessary,      but   it   is    specifically

prohibited.

       Even    if     the   Court   felt   compelled     to   use     the   modified

categorical approach, Magistrate Judge Ingram looked beyond simply

locating the elements Jacobs was convicted under before turning

back to the statute to apply the categorical approach. Instead,

the report and recommendation looked to the sufficiency of the

conviction itself—a question not before this Court. The report and


                                           18
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 19 of 30 - Page ID#:
                                     556


recommendation cites to several cases that address what is required

to sustain an adequate § 924(c) conviction, and what is required

to demonstrate an underlying crime of violence under the two

portions of § 2261(a). The Court is not testing the sufficiency of

the    §   924(c)   convictions     themselves     by    determining     if   the

underlying predicate crime and each of its elements was proven, as

required on direct appeal. See United States v. Smith, 20 F. App’x

258, 268 (6th Cir. 2001) (to sustain a conviction under § 924(c),

the record must establish that the underlying predicate offenses

were committed by the defendant and were crimes of violence);

United States v. Keuhne, 547 F.3d 667, 680 (6th Cir. 2008) (the

government must prove beyond a reasonable doubt all the elements

of the predicate offenses).

       For example, it is clear from the text of the statute and the

caselaw surrounding § 2261 that an element of the crime is proving

another crime of violence. It may be true, that the government

must   prove,    beyond   a   reasonable    doubt,      the   elements   of   the

underlying criminal offense to get a valid § 2261 conviction. 3 It


3 The Court notes here that Magistrate Judge Ingram relied heavily
on United States v. Faulls for the rule that every element of the
underlying crime of violence in an interstate domestic violence
charge must be proven beyond a reasonable doubt for the conviction
to stand. See [DE 111 at 16]. But that case was decided in the
Fourth Circuit Court of Appeals and on direct appeal from the
defendant. United States v. Faulls, 821 F.3d 502 (4th Cir. 2016).
Magistrate Judge Ingram points to United States v. Page in this
circuit as standing for the same proposition, but the en banc court
was divided and the issue directly addressed by Judge Karen Nelson
                                       19
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 20 of 30 - Page ID#:
                                     557


appears that the government failed to do so in this case. But, as

explained above, Jacobs appealed his conviction and it was upheld

by the Sixth Circuit. No challenge to the government’s failure to

identify and define the underlying crime of violence was brought,

and that option is certainly foreclosed now. 4

      The validity of the underlying § 2261 convictions are not at

issue in Jacobs’ petitions, and thus, the failure of the jury

instructions to specifically identify the underlying crime of

violence    and   its    elements    bears    no   weight   on   the    Court’s

application of Davis to Jacobs’ § 924(c) convictions. A federal

court should only look to those documents to determine which set

of elements the defendant was convicted under—then stop and examine




Moore’s concurrence was whether the VAWA was a proper exercise of
Congress’s Commerce Clause power. 167 F.3d 325, 334-35 (6th Cir.
1999). The closest statement to Faulls in Page appears in a
footnote, where Judge Moore noted that the jury was given the
elements of assault, not menacing, meaning menacing could not be
a predicate crime on which the jury based its conviction. 167 F.3d
at 332, n. 5.
4 Jacobs did not challenge the jury instructions’ failure to

identify the underlying crimes of violence in the § 2261 charges
on direct appeal. Statutory claims brought in a motion pursuant to
§ 2255 are proper only when the issues presented in the motion
were raised on direct appeal or, if the issue could not be raised,
when a miscarriage of justice arises. Logan v. United States, 434
F.3d 503 (6th Cir. 2006). Jacobs’ § 2255 petition does not
challenge the jury instructions as they relate to his § 924(c)
convictions on the grounds that they lacked all of the essential
elements of the underlying crime of violence. Nor does he challenge
the instructions as they relate directly to his § 2261(a)
convictions. It is not clear how successful such a challenge would
be under the “miscarriage of justice” standard, but that issue is
not before the Court today.
                                       20
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 21 of 30 - Page ID#:
                                     558


those elements to see if they might be “crimes of violence.”

Because this Court is of the opinion that § 2261’s “crime of

violence” element does not create an alternative punishable crime

or set of separate elements, but rather is a stand-in phrase that

represents different means to commit interstate domestic violence,

this process of examining the jury instructions and indictment are

unnecessary in the first place. In practice, this makes sense: the

indictment and jury instructions in this case did not provide, and

were not required to provide, some “alternative” set of § 2261

elements that could only be identified by looking to those jury

instructions. In other words, it is crystal clear what the elements

of both versions of interstate domestic violence consist of.

E. Interstate domestic violence, as defined in the 1996 version
of the statute, is categorically a crime of violence as defined
by § 924(c)(3)(A)

      Now, the Court must decide if the two sections of § 2261(a)

qualify    as   “crimes    of   violence”    under    §   924(c)   using    the

traditional categorical approach. Because the residual definition

was found unconstitutionally vague by the Supreme Court in Davis,

the Court must determine if §§ 2261(a)(1) and (a)(2) categorically

have “as an element the use, attempted use, or threatened use of

physical force against the person or property of another.” 18

U.S.C. § 924(c)(3)(A). Importantly, “physical force” means “force

capable of causing pain or injury.” Johnson v. United States, 559

U.S. 133, 140 (2010).

                                       21
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 22 of 30 - Page ID#:
                                     559


      Once the Court in Knight determined which section of the

statute the defendant was convicted under, it turned to consider

whether that provision could be a crime of violence under §

924(c)(3)(A). 936 F.3d at 499. “The requirement that the defendant

must assault with the intent to rob, rob, or attempt to rob and

in the process ‘wound the person … or put[] his life in jeopardy

by the use of a dangerous weapon’ necessarily requires the use,

attempted use, or threatened use of physical force as defined in

Johnson I.” Knight, 936 F.3d at 499. The Court further noted that

the underlying crime must have as an element some degree of, or

the threat of, physical force in the more general sense. Id.

Looking to United States v. Verwiebe, where the Sixth Circuit held

that “assault with a dangerous weapon, with intent to do bodily

harm” under 18 U.S.C. § 113(a)(3) is a crime of violence, the

Court in Knight found that the statute in question was inherently

violent, too. Id. at 499-500. Verwiebe looked both to the assault

element—because assault, in a general sense, “already includes

some use or threat of physical force”—and cases finding that the

mandated use of a “dangerous weapon” meets the requirement. 874

F.3d 258, 261 (6th Cir. 2017).

      Similarly, in a recently decided case, the Sixth Circuit

looked to “history and common sense” to find that robbery with a

deadly weapon involves an element of physical force. Porter v.

United States, ___ F.3d ___, 2020 WL 2551877, *2 (6th Cir. May 20,

                                       22
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 23 of 30 - Page ID#:
                                     560


2020)     (evaluating      whether        Georgia’s     armed        robbery    statute

qualifies as a “violent felony” under the nearly identical elements

clause in § 924(e)). The Sixth Circuit found that a defendant need

not even display the weapon to find that it qualifies as a violent

felony predicate. Id. at *2 (internal citations omitted). Although

the statutory text of this case does not involve a deadly weapon,

Porter     and    Knight    are     instructive         of     how     to    examine     §

924(c)(3)(A)’s requirements in light of § 2261(a).

      First,     the    Court    will     examine   the      “means”    element     of   §

2261(a). Section 2261(a)(2) requires the use of “force, coercion,

duress,    or    fraud.”        Section     2261(a)(1)’s       comparable       element

requires the “intent to injure, harass, or intimidate” the intimate

partner or spouse. Other than those differences, the statute’s

requirements      are    identical.       The   Sixth     Circuit      has   held   that

“coercion or duress exist when a victim is subject to actual or

threatened force of such a nature as to induce fear of impeding

death or serious bodily harm from which there is no reasonable

opportunity to escape.” Baggett, 251 F.3d at 1096-97(citing United

States v. Helem, 186 F.3d 449 (4th Cir.), cert. denied, 528 U.S.

1053 (1999)). While force, coercion, and duress clearly meet the

requirements of § 924(c)(3)(A), and intending to injure someone

can hardly be done without the use, attempted use, or threatened

use of physical force, it is possible that fraud, harassment, and

intimidation could be accomplished without force.

                                           23
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 24 of 30 - Page ID#:
                                     561


      As the government alluded to in its response to Jacobs’

petition, the statute’s requirement of its own “crime of violence”

is not entirely illuminating. Though the United States points out

that it did not reference the “crime of violence” definition under

18 U.S.C. § 16 in the jury instructions, it concedes that “resort

must be made” to its general definition. [DE 108 at 4]. Section

16’s residual clause was also found to be unconstitutionally vague

by the Supreme Court. Dimaya, 138 S. Ct. at 1215. Thus, for the

purposes of asking whether this element necessitates the use of

force, the Court looks to § 16 and its identical elements clause

definition. The only conclusion that can be reached is that a §

2261 conviction must also have, as an element, a crime of violence

that contains, as an element, the use, attempted use, or threatened

use of physical force: the exact definition also required under §

924(c)(3)(A). In sum, the use of the phrase “crime of violence”

itself is persuasive of the argument that § 2261 has, as an

element, use of force. 5




5 The United States, in its response to Jacobs’ petition, takes
Dimaya and the presumed use of § 16 to mean that § 2261 is
divisible. [DE 108 at 4-5]. This is because, the government states,
“[w]hen a generic description of a crime of violence is used in a
VAWA count, the categorical elements approach and analysis does
not fit.” [Id. at 5]. This conclusory language does not engage the
actual definition of a divisible statute as described in the cases
cited earlier in this opinion, which clearly indicate that the
predicate crime being examined under § 924(c)(3)(A) must create
multiple crimes with different punishments. The United States
instead explicitly cites the opposite of the rule, saying that
                                       24
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 25 of 30 - Page ID#:
                                     562


      Another argument the government espouses in its response is

that § 2261 requires that the victim is bodily injured—and thus,

physical force must be used, attempted, or threatened to meet this

element of the crime. Most circuits, pursuant to the Supreme

Court’s holding in Johnson, have held that statutes requiring

bodily injury or “serious bodily injury” as an element necessarily

connote the use of physical force. 6 Johnson, 559 U.S. at 140

(“physical” force plainly refers to force exerted by and through

concrete    bodies,     distinguishing      from   intellectual      force    or

emotional force). Johnson rejected the idea that physical force




when a statute can be committed multiple “ways” and through
multiple “means,” it is divisible. [DE 108 at 5].
6 The majority of circuits agree that crimes requiring bodily

injury as an element necessarily require use or threatened use of
physical force. See, e.g., United States v. Taylor, 848 F.3d 476,
494 (1st Cir. 2017) (crime of assault on a federal employee had as
an element the use, attempted use, or threatened use of physical
force in part because it required bodily injury, which must have
consisted of a forcible act); United States v. Gobert, 943 F.3d
878, 881 (9th Cir. 2019) (“Gobert contends that using a display of
force with a dangerous weapon that reasonably causes a victim to
fear immediate bodily injury does not necessarily require the use
or threatened use of violent force against another as required
under Johnson. But we have addressed this precise assertion twice
before and rejected it both times.”); United States v. Mann, 899
F.3d 898, 902 (10th Cir. 2018) (every assault that causes serious
bodily injury by definition involves the use of physical force);
United States v. Douglas, 858 F.3d 1069 (7th Cir. 2017)
(defendant’s contention that Class C felony convictions of battery
resulting in serious bodily injury under Indiana law does not
require use of force was unfounded because Indiana courts had never
convicted anyone of committing battery after “light touch”); cf.
United States v. Bennett, 863 F.3d 679, 681-82 (7th Cir. 2017)
(“bodily injury” under state law does not necessarily connote
violence).
                                       25
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 26 of 30 - Page ID#:
                                     563


could be the slightest offensive touch, instead holding that

physical force means violent force capable of causing physical

pain or injury to a person. Id. at 140. In some cases, courts have

found that even threatened bodily injury connotes the use of

physical force. The Sixth Circuit has explicitly held that “crimes

requiring proof of serious physical injury necessarily require

proof of violent physical force.” Verwiebe, 874 F.3d at 262 (citing

United States v. Anderson, 695 F.3d 390, 401 (6th Cir. 2012)).

      Jacobs looks at the bodily injury question in a vacuum and

focuses on immaterial semantics. He argues that because Verweibe

examined the phrase “serious” bodily injury, and not bodily injury

alone, that bodily injury elements cannot categorically require

use of force. He also breaks down a jury instruction stating that

“bodily injury” is an act that results in physical injury or sexual

abuse, 7 and defines sexual abuse to be any non-consensual sexual

contact. Jacobs argues that the Sixth Circuit has blanketly held

that non-consensual sexual contact may be non-violent. See United

States v. Johnson, 707 F.3d 655, 662 (6th Cir. 2013). However,

Johnson only held that Kentucky’s first-degree stalking statute

may be a crime of violence under the now-unconstitutional residual

clause under the ACCA. Id.




7 This was also the definition of bodily injury under the VAWA when
Jacobs was convicted. 18 U.S.C. § 2266.
                                       26
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 27 of 30 - Page ID#:
                                     564


       Regardless, Jacobs paints the holding with a broad brush and

concludes       that        because      non-consensual        sexual     contact       could

possibly       be    non-violent,         it   does    not   meet   the    use    of    force

requirement         in     §   924(c)’s    elements     clause.     The    Court       is    not

convinced by this argument. The question is not “is non-consensual

sexual    contact           always    violent,”       the    question     is   “does        non-

consensual sexual contact that results in bodily injury require

the use, attempted use, or threatened use of force?” Even the

slightest non-consensual sexual contact that causes bodily injury

connotes physical force. Jacobs has not argued—nor could this Court

find—an example of a conviction under § 2261(a) that did not

consist of the defendant using force in some manner to cause bodily

injury to the victim.

       When considering whether non-consensual sexual contact is

inherently violent or forcible, it helps to consider the “ordinary,

contemporary, and common meanings of the words used.” Perrin v.

United States, 444 U.S. 37, 42 (1979). Black’s Law Dictionary, for

example, explains that unlawful contact with another person is a

forcible injury. Forcible, Black’s Law Dictionary (11th ed. 2019)

(“To     lay        one’s       finger    on    another      person     without        lawful

justification is as much a forcible injury in the eye of the law,

and therefore a trespass, as to beat him with a stick.”). Because

a person has a legal right to be free from contact he or she has

not    agreed        to,       non-consensual       sexual    contact     is     inherently

                                               27
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 28 of 30 - Page ID#:
                                     565


forcible. Add to the equation that the non-consensual sexual

contact is considered a bodily injury in reference to sexual

abuse, 8 and the conclusion is inescapable that this kind of contact

is impossible without the use or threatened use of physical force

on the victim.

      Here, both provisions of the statute require not only a

violent crime, but for bodily injury to have occurred as an

element. Even if the underlying “crimes of violence” in Jacobs’ §

2261 convictions were defined under the residual clause or, as is

clear now, not at all, the bodily injury requirement at a minimum

connotes the use of physical force. Like the Sixth Circuit in

Verweibe, this Court must ask how it is possible to suffer bodily

injury following a crime of violence that necessarily requires the

use of force, without force capable of producing such injury? See

Verwiebe, 874 F.3d at 261.

                               IV. CONCLUSION

      As the Sixth Circuit explained in Porter, history and common

sense should guide the Court’s analysis. The Violence Against Women

Act 9 (“VAWA”) created a crime titled “interstate domestic violence”


8 The Sixth Circuit has directly held that when the defendant
forced a victim spouse to perform sex acts on him and other men,
the victim was, in fact, bodily injured under § 2261(a)(2). United
States v. Ruggles, 210 F.3d 373 (6th Cir. 2000).
9 The VAWA was passed in 1994 as part of the Violent Crime Control

and Law Enforcement Act, Pub. L. No. 103-322, 108 Stat. 1796, as
a response to the “escalating problem of violence against women.”
When the Congressional Research Service presented a historical
                                       28
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 29 of 30 - Page ID#:
                                     566


that in itself required a crime of violence to be committed. There

are three separate mentions of the term “violence” just within the

statutory text Jacobs was convicted under. Not only does the

statute meet the requirements of the Sixth Circuit’s categorical

approach,    but   history    and   common   sense    tells   even   the   most

elementary    of   statutory    interpreters     that   interstate    domestic

violence would seem to qualify as a predicate crime of violence

under § 924(c)(3)(A)’s elements clause.

      The unfortunate truth of Jacobs’ case unearthed through this

process is that the government’s jury instructions appear to be

flawed. Does this mean that the jury was not fully presented with

the elements of an underlying crime of violence essential to

interstate domestic violence charges under 2261(a)? Possibly. Is

that issue barred by Jacobs’ failure to bring it on appeal?

Possibly. Do these questions about the merits of the underlying

conviction that the § 924(c) charges are based on mean that the

predicate interstate domestic violence statute as defined at the

time does not meet § 924(c)(3)(A)’s definition of a crime of

violence? No.




overview of the VAWA in 2019, as the statute was up for
reauthorization, it noted from the beginning that the Act addressed
“congressional concerns about violent crime, and violence against
women in particular.” Cong. Res. Serv., The Violence Against Women
Act (VAWA): Historical Overview, Funding, and Reauthorization
(April 23, 2019).
                                       29
Case: 7:98-cr-00002-JMH-HAI Doc #: 116 Filed: 06/22/20 Page: 30 of 30 - Page ID#:
                                     567


      Accordingly, IT IS ORDERED as follows:

      (1) The United States’ objections [DE 112] to the report and

recommendation are SUSTAINED;

      (2) The report and recommendation [DE 111] entered in this

matter pursuant to 28 U.S.C. § 636 is REJECTED as the opinion of

this Court; and

      (3) That Elisha Jacobs’ motion pursuant to 28 U.S.C. § 2255

to vacate, set aside, or correct a sentence by a person in federal

custody [DEs 99, 102] is DENIED.

      This the 22nd day of June, 2020.




                                       30
